                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION


GENOSOURCE, LLC,                                  SETTLEMENT
                                                     ORDER

          Plaintiff/Counter-Defendant,       No. 18-cv-113-CJW-KEM

vs.

INGURAN, LLC, d/b/a SEXING
TECHNOLOGIES,

        Defendant/Counter-Plaintiff.
__________________________________
INGURAN, LLC, d/b/a SEXING
TECHNOLOGIES,

          Third-Party Plaintiff,
vs.

HAWKEYE BREEDER SERVICES,
INC.,

          Third-Party Defendant.


INGURAN, LLC,

          Plaintiff,                          No. 19-cv-30-CJW-KEM
vs.

GENOSOURCE, LLC; and HAWKEYE
BREEDER SERVICES, INC,

          Defendants.

GENOSOURCE, LLC,

           Counter Claimant,
vs.

INGURAN, LLC,


      Case 1:19-cv-00059-CJW-KEM Document 24 Filed 08/19/19 Page 1 of 2
            Counter Defendant.

 GENOSOURCE, LLC,

            Plaintiff,                                   No. 19-cv-59-CJW-KEM
 vs.

 INGURAN, LLC, doing business as
 SEXING TECHNOLOGIES

            Defendant.
                                  ____________________

       The Court was advised on August 19, 2019, that the above-captioned cases have
settled and that the parties anticipate taking no further action other than the filing of final
dismissal pleadings pursuant to Federal Rule of Civil Procedure 41(a).
       1.     The Clerk of Court is directed to close these cases for statistical purposes
and remove them from the trial calendar.
       2.     Dismissal pleadings must be filed within thirty (30) days of the date of this
Order. If dismissal under Federal Rule of Civil Procedure 41(a) has not been sought in
each of these cases within thirty (30) days of the date of this Order, and if the parties
have not filed a joint status report in each of these cases within thirty (30) days of the
date of this Order, each of these cases will be dismissed following notice pursuant to
Local Rule 41(c).


       IT IS SO ORDERED this 19th day of August, 2019.



                                           __________________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




                                              2

       Case 1:19-cv-00059-CJW-KEM Document 24 Filed 08/19/19 Page 2 of 2
